DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
xxxx
Status
	This Office Action is in response to the Amendments and Arguments filed 20 September 2022.  AS directed by applicant.  Claims 4, 8, 9, and 10 are amended, claims 1-3 and 5-7 are cancelled and claims 11-26 are added.  As well, the filed amended Abstract and Specification are Okay to Enter.  This is a Final Office Action. 

Allowable Subject Matter
Claim 4 now incorporates all the previously indicated allowable subject matter of now cancelled claim 7, and all the claims it depended on.  Claim 4 is now allowable, as are all the claims dependent on it ( claims 8- 24).

Claim 26, which now incorporates the allowable subject matter of claim 10,  would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüssi (U.S. Patent Application Publication 2010/0187259) in view of Lüssi ‘558 (U.S. Patent Application Publication 20070031558, herein after “Lussi ‘558") and further in view on Reyhanloo (U.S. Patent 8,770,099)

Regarding claim 25, Lussi discloses an apparatus for cleaning a milk module that generates milk foam or milk beverages and has a housing (1), a cool box (2) in the housing defining a cooling chamber (area inside 2) in which a milk container (4) is inserted, a conveyor pump (8)  that conveys milk from the milk container when present in the cooling chamber in the cool box, and a device (fig. 4, ¶41, heater 48, fig. 4 connects to fig. 1 through branched off line 42, which is in both figures) for heating the milk when being conveyed by the conveyor pump or for generating the milk foam or milk beverages when being conveyed by the conveyor pump… the conveyor pump being configured to convey cleaning agent from said cleaning container when present in the cooling chamber in the cool box to enable a cleaning process of the milk module (¶0042, “cleaning agent can be moved by means of the pump”)
	Lussi has a cleaning system agent introduced just outside of the cooling chamber (Lussi ¶¶0042, 0033, through opening 30; “a cleaning agent is able to be introduced…by means of a pump”).

However, Lussi does not teach an apparatus comprising:
a cleaning container configured to be insertable into the cooling chamber in the cool box and removable from the cooling chamber in the cool box…

However, in another reference, Lussi  (Lussi ‘558) has the cleaning agent configured to be insertable into the cooling chamber (Lussi, ‘558, ¶0014 and claim 7, “wherein the container for the milk is removable from the coolable cabinet, another container with cleaning agents is able to be put in its place”.)  Of course, this would allow for the complete cleaning of the device, including the beginning to the line from the milk container (line 7) without a separate operation.  Thus, it would have been obvious to one having ordinar6y skill in the art at the time of the filing to modify Lussi with the teachings of Lussi ‘558, to have the cleaning agent put into the cabinet of the milk, in order to completely clean all the lines, even the beginning lines directly from the cabinet without another cleaning process.

	Further, Lussi in view of Lussi ‘558 also does not teach 
a cleaning container comprising:
	a defined opening for receiving a dissolvable cleaning tablet, 
a water supply channel through which water is supplied to said defined opening, and
an outlet opening in flow communication with said defined opening
whereby when water is supplied through said water supply channel into said defined opening while the cleaning tablet is received therein, the cleaning tablet is dissolved and solution flows via said outlet opening into the cleaning container to constitute the cleaning agent.”

However, Reyhanloo teaches a module comprising a defined opening for receiving a dissolvable cleaning tablet, a water supply channel (6), a defined opening (fig. 3, space in 22) for a cleaning agent (tablet 23) , in particular a tablet, and an outlet opening (outlet of 22), which is contained in the cleaning container, by means of which water can be guided through this supply channel into this opening (space in 22) and into which the cleaning agent, in particular the tablet, is dissolved and can flow … via the outlet opening (Reylanhoo, 3,4).  Reyhanloo does not teach having the dissolved cleaning product go  “into the cleaning container, emulsified with the water” to clean that out.   However, Lussi ‘558 already teaches that such cleaning agent can begin within the chamber.  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lussi in view of Lussi ‘558 with Reyhanloo, to have a water supply and tablet dissolve and aligned to also have the water line go into the container to clean out the container and then to move to be sucked out to clean out the entire milk supply line, in order to have the device more self-contained, where only the tablet has to be externally supplied, otherwise the entire device is present with not only the heating but also the easy cleaning of the milk residue is present. 

Response to Arguments
	Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive regarding the still rejected claim 25 above.  Specifically, applicant argues that Reyhanloo, which is used to teach the cleaning system of the tablet, teaches that the “cleaning container 22” is not part of a separate cleaning container which is configured to be inserted into and removed from the cooling chamber (Remarks, bottom of p. 11, top of p. 12).  However, under examiner’s current interpretation, it is not that the removable “cleaning container” is that of Reylanhoo (cleaning container 22), but rather that of Lussi ‘558 (Lussi ‘558, ¶0014, “ the container for the milk can be removed from the cabinet for cleaning purposes, and another container with a cleaning agent put in its place”).  Reylanhoo is brought to teach about using a cleaning tablet with this apparatus, that is dissolved in water, so that they cleaning system only requires the addition of a small tablet for cleaning rather than a separate container of cleaning fluid each time.  In claim 26, once the addition of the water and the tablet is described with more specificity, the invention becomes non-obvious.

No other independent arguments are made.
Please contact examiner regarding any questions or concerns.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed PTO-892.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761